DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer et al (U.S. Pat. 5,868,711, hereinafter “Kramer”) in view of Miller et al. (US 2010/0004626, hereinafter “Miller”), further in view of Schmidt et al (U.S. Pat. 3,815,605, hereinafter “Schmidt”).
Regarding claim 1, Kramer discloses a method for accessing bone marrow in a sternum of a human patient (see col. 15, lines 38-40), the method comprising:
placing a sternal locator 40/86 (Fig. 4) having an alignment feature (it is noted that any edge of the locator can be an alignment feature when used for the purpose of aligning the locator to the intended location on the patient), the sternal locator including a stabilizer 40 (Fig. 4) having one or more longitudinally-oriented flexible tabs 84/182/186 (Fig. 14) extending vertically from a first surface of the stabilizer, e.g., 184  (i.e., the tabs are secured onto the top of the surface 184 using a bolt 186 such that the thickness of the tabs extends vertically from the surface 184; see annotated Fig. 14, below) and configured to secure the stabilizer to an intraosseous (IO) device (as illustrated in Figs. 12a and Fig. 18, the portion 84 of the latch secures element 166 of an IO device to the locator; see also col. 7, lines 29-34 and col. 10, lines 35-50);
manually inserting an intraosseous (IO) device into the patient, the IO device comprising a penetrator 60 (Fig. 3) having a tip, and a hub 68/70/72/74/76/80 (Fig. 3) coupled to the penetrator 60, the hub comprising a flanged portion 68 (i.e., the portion 68 is flanged relative to the element 76), where the manually inserting includes inserting the penetrator through a passageway 62 in the sternal locator (as illustrated by the movement of the IO device in Figs. 3-4); and
manually applying pressure to the IO device until the one or more tab engage the flanged portion of the hub (as illustrated in Figs 2, 4 and 12, the IO device is inserted through the stabilizer 40, pierces the skin and the marrow 50 and then engages into locking configuration with the flanged portion 68 using the tabs, upon which time the IO device is not able to travel further downward). 



    PNG
    media_image1.png
    664
    953
    media_image1.png
    Greyscale

Kramer et al (U.S. Pat. 5,868,711). Annotated Fig. 14 illustrating the tab (84) extending vertically from surface (184) of stabilizer.

It is noted that while Kramer discloses that the method can be carried out on the sternum (see col. 15, lines 38-40), Kramer does not appear to explicitly disclose locating a sternal notch on a chest of the patient and placing the sternal locator on the chest of the patient such that the alignment feature is aligned with the sternal notch; and contacting the sternal locator directly with a gloved or ungloved hand of a user and pushing the sternal locator against the chest of the patient.
However, in the context of accessing the sternum, these steps were well-known at the time of the invention. For example, Miller discloses a method for accessing bone marrow in a sternum of a human patient, comprising locating a sternal notch on a chest of the patient and placing a sternal notch locator 60 (Fig. 7) having an alignment feature 64 (Fig. 7) on the chest of the patient by hand (it is noted that the limitation of “with a gloved or ungloved hand” encompasses any hand) such that the alignment feature is aligned with the sternal notch (see para [0115] disclosing that the alignment feature 64 is aligned with the sternal notch 104 in the manubrium 92 of the sternum). Further, after the sternal notch locator 60 is placed accordingly, the user applies pressure to an IO device 160d (Fig. 8c) to pierce the anterior compact bone 106 of the sternum (see Fig. 8c) to access the marrow 108.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method of Kramer, in order to perform the steps of locating the locating a sternal notch on a chest of the patient and placing the sternal locator on the chest of the patient such that the alignment feature is aligned with the sternal notch, in order to assist in guiding the intraosseous device to an accurate desired location for a sternal puncture.
Further, Kramer in view of Miller does not appear to disclose two or more probes extending from the second surface of the stabilizer; and the step of applying pressure to the sternal locator until the probes penetrate skin and contact anterior compact bone of the patient’s sternum.
Schmidt discloses a device for accessing bone marrow in the sternum of a patient (see col. 2, lines 1-3), the device having a locator comprising a stabilizer 51 (Figs. 7-8) having a first surface (i.e., the top surface of the stabilizer 51 from which an element 50 extends) and a second surface (i.e., the underside surface of the stabilizer 51), comprising two or more probes 53 (Figs. 7-8) extending from the second surface. 
Schmidt also discloses the method of using the device comprising placing the locator at its intended location on the skin and applying pressure to the locator until the probes penetrate the skin and contact anterior compact bone of the patient (see Fig. 8 illustrating the probes 53 piercing the anterior compact bone 136; see also col. 9, lines 60-66), after which a penetrator of an IO device is inserted through the locator to pierce the bone marrow (see col. 3, line 28-40 describing the probes as “legs” which pierce the skin and compact bone layer followed by an IO device referred to as a “coupling member” which pierces the bone marrow through a hole in the locator).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Kramer in view of Miller, in order to provide probes extending from a second surface of the stabilizer, and to perform the step of applying pressure to the sternal locator until the probes penetrate skin and contact anterior compact bone of the patient’s sternum, as taught in Schmidt, in order to stabilize an IO device when performing the procedure (see Schmidt at col. 10, lines 8-11 disclosing that the probes 53 “produce a high transverse stability” of the IO device inserted into the bone marrow). 
Regarding claim 4, Kramer in view of Miller and Schmidt discloses delivering fluid through the IO device and into an intraosseous space in the sternum of the patient (see Kramer at col. 3, lines 27-30 and co. 24, lines 47-62; as noted above, Kramer also discloses performing the method in the sternum).
Regarding claim 5, Kramer discloses securing the stabilizer to the IO device after a portion of the IO device has been inserted into the patient (as noted above, the IO device is inserted through the stabilizer 40, pierces the skin and the marrow 50 and then engages into locking configuration with the stabilizer 40 using the tabs, upon which time the IO device is not able to travel further downward).
Regarding claim 6, Kramer discloses that the stabilizer further comprises a circumferential collar (see elements 102/104/106 in Fig. 8) with a collar contact surface 102/106 configured to contact a portion of the IO device (see Fig. 4 illustrating the IO device contacting the surfaces) and a passageway 62 configured to receive the penetrator (see Fig. 4).  
Regarding claim 7, Kramer in view of Miller and Schmidt discloses that the alignment feature is an arc-shaped surface (see alignment feature 64 of Miller being arch-shaped).
Regarding claim 8, Kramer discloses that each of the one or more longitudinally-oriented tabs includes an inwardly projecting portion 84/92 (Figs. 15-16).
Regarding claims 9-10, Kramer in view of Miller and Schmidt discloses that the two or more probes are fixed to the stabilizer (as illustrated in Fig. 8 of Schmidt) but does not appear to disclose that the probes comprise stainless steel. 
However, at the time of the invention it would have been obvious to choose stainless steel as the probe material because stainless steel was known at the time of the invention to be strong, sterilizable and resistant to corrosion. 
Regarding claim 11, Kramer discloses that the IO device includes an inner penetrator 150 (i.e., a trocar which is fitted within the cannula 152; see col. 9, lines 38-41) coupled to an outer penetrator 152 (i.e., a cannula; see col. 9, lines 38-41), the outer penetrator having an open outer penetrator distal end (i.e., either at the cannula tip or opening 158; see Fig. 11), the inner penetrator having a tip 154 (Fig. 11), a portion of the inner penetrator is positioned in the outer penetrator, and the tip of the inner penetrator is distal of the open outer penetrator distal end (see Fig. 11). 
Regarding claims 12-13, Kramer discloses that the IO device includes a grip coupled to and fixedly attached to an outer penetrator hub (such as a fitting 72 that is attached to the cannula 152 and is able to be gripped) that is coupled to the outer penetrator.
Regarding claim 14, Kramer discloses that the inner penetrator is coupled to an inner penetrator hub (such as a cap 80; see col. 9, lines 60-62), and the inner penetrator hub and outer penetrator hub are coupled to each other.
However, Kramer does not appear to disclose that the coupling between the inner penetrator hub and outer penetrator hub is through complimentary Luer connectors.
Miller, however, discloses the outer penetrator having a hub with a luer connector (see Miller at Figs. 2b and 3c, element 201; see also [0059]), and an inner penetrator having a hub with a luer connector to connect to the luer connector of the outer penetrator hub (see Figs. 2b and 3c, element 180; see also para [0059]).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Kramer so that the inner and outer penetrator hubs are connected to each other via complimentary luer connectors, as taught by Miller, as Miller discloses that these connectors would allow various types of tubing and medical devices to then be directly connected to the inner penetrator hub (see Miller at para [0059]).
Regarding claim 15, Kramer discloses a method for accessing bone marrow in a sternum of a human patient (see col. 15, lines 38-40), the method comprising:
providing an intraosseous device 12 (see Figs. 1-3) comprising a penetrator 60 (Fig. 3) coupled to a hub 68/70/72/74/76/80 (Fig. 3);
providing a sternal locator 40/86 (Fig. 4) comprising an alignment feature (it is noted that any edge of the locator can be an alignment feature when used for the purpose of aligning the locator to the intended location on the patient) and a stabilizer 40 (Fig. 4), the stabilizer including a tab 84/182/186 (Fig. 14) extending vertically from a first surface, e.g., 184, of the stabilize  (i.e., the tabs are secured onto the top of the surface 184 using a bolt 186 such that the thickness of the tabs extends vertically from the surface 184; see annotated Fig. 14, above) and configured to secure the stabilizer to the intraosseous (IO) device (as illustrated in Figs. 12a and Fig. 18, a portion of the latch secures element 166 of the IO device to the locator; see also col. 7, lines 29-34 and col. 10, lines 35-50), and a passageway 62 (Fig. 3) extending through the stabilizer from the first surface to a second surface (i.e., the second surface being the underside of the stabilizer 40);
inserting the penetrator of the intraosseous device through the passageway of the stabilizer (as illustrated by the movement of the IO device in Figs. 3-4); and
applying pressure to the intraosseous device to pierce the skin and the anterior compact bone until the tab engages the hub of the penetrator (as illustrated in Figs 2, 4 and 12, the IO device is inserted through the stabilizer 40, pierces the skin and the marrow 50 and then engages into locking configuration with the stabilizer 40 using the tabs, upon which time the IO device is not able to travel further downward; it is noted that in order to pierce the marrow 50 the IO device per se pierces the anterior compact bone). 
It is noted that while Kramer discloses that the method can be carried out on the sternum (see col. 15, lines 38-40), Kramer does not appear to explicitly disclose locating a sternal notch on a chest of the patient and placing the sternal locator on the chest of the patient such that the alignment feature is aligned with the sternal notch. 
However, in the context of accessing the sternum, these steps were well-known at the time of the invention. For example, Miller discloses a method for accessing bone marrow in a sternum of a human patient, comprising locating a sternal notch on a chest of the patient and placing a sternal notch locator 60 (Fig. 7) having an alignment feature 64 (Fig. 7) on the chest of the patient such that the alignment feature is aligned with the sternal notch (see para [0115] disclosing that the alignment feature 64 is aligned with the sternal notch 104 in the manubrium 92 of the sternum). Further, after the sternal notch locator 60 is placed accordingly, the user applies pressure to an IO device 160d (Fig. 8c) to pierce the anterior compact bone 106 of the sternum (see Fig. 8c) to access the marrow 108.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method of Kramer, in order to perform the steps of locating the locating a sternal notch on a chest of the patient and placing the sternal locator on the chest of the patient such that the alignment feature is aligned with the sternal notch, in order to assist in guiding the intraosseous device to an accurate desired location for a sternal puncture.
Further, Kramer in view of Miller does not appear to disclose a probe extending from the second surface of the stabilizer; and the step of applying pressure to the sternal locator until the probe penetrates skin and touches anterior compact bone of the patient’s sternum.
Schmidt discloses a device for accessing bone marrow in the sternum of a patient (see col. 2, lines 1-3), the device having a locator comprising a stabilizer 51 (Figs. 7-8) having a first surface (i.e., the top surface of the stabilizer 51 from which an element 50 extends) and a second surface (i.e., the underside surface of the stabilizer 51), comprising at least one probe 53 (Figs. 7-8) extending from the second surface. 
Schmidt also discloses the method of using the device comprising placing the locator at its intended location on the skin and applying pressure to the locator until the probe penetrates skin and touches anterior compact bone of the patient (see Fig. 8 illustrating the probes 53 piercing the anterior compact bone 136; see also col. 9, lines 60-66), after which a penetrator of an IO device is inserted through the locator to pierce the bone marrow (see col. 3, line 28-40 describing the probes as “legs” which pierce the skin and compact bone layer followed by an IO device referred to as a “coupling member” which pierces the bone marrow through a hole in the locator).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Kramer in view of Miller, in order to provide a probe extending from a second surface of the stabilizer, and to perform the step of applying pressure to the sternal locator until the probe penetrates skin and touches anterior compact bone of the patient’s sternum, as taught in Schmidt, in order to stabilize an IO device when performing the procedure (see Schmidt at col. 10, lines 8-11 disclosing that the probes 53 “produce a high transverse stability” of the IO device inserted into the bone marrow). 
Regarding claim 16, Kramer discloses that the tab is configured to flex outwardly away from a center of the stabilizer as a portion of the tab contacts a portion of the hub while inserting the penetrator of the intraosseous device through the passageway of the stabilizer (see Fig. 18 showing an arrow illustrating the direction that the tab 84 moves as the IO device 12 is inserted into the hub).
Regarding claim 19, Kramer in view of Miller and Schmidt discloses the method as being substantially similar to the method recited in claim 18, and Kramer further discloses that:
the IO device has an outer penetrator 152 (i.e., a cannula; see col. 9, lines 38-41) coupled to an outer penetrator hub (such as a fitting 72 that is connected to the cannula 152) and an inner penetrator 150 (i.e., a trocar which is fitted within the cannula 152; see col. 9, lines 38-41) coupled to an inner penetrator hub (such as a cap 80; see col. 9, lines 60-62), such that the outer penetrator is configured to slidably receive a portion of the inner penetrator (see col. 9, lines 38-41), and after the IO device has been inserted, withdrawing the inner penetrator from the outer penetrator such that the outer penetrator remains coupled to the stabilizer of the sternal locator to form a conduit in direct fluid communication with an intraosseous space (see col. 9, lines 42-44).
Regarding claim 20, Kramer discloses that a surface of the flexible tab is configured to resist or impede travel of the outer penetrator 152 after the outer penetrator is inserted in the intraosseous space (i.e., as noted above, the flexible tabs hold the needle assembly 12 in place; the tabs resists or impedes travel of the cannula 152 which is directly connected to the needle assembly 12, while the inner penetrator 150 is able to be removed from the assembly 12).

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer et al (U.S. Pat. 5,868,711) in view of Miller et al. (US 2010/0004626), further in view of Schmidt et al (U.S. Pat. 3,815,605), further in view of Browne (U.S. Pub. 2010/0298831, hereinafter “Browne”).
Regarding claims 2 and 3, Kramer discloses that the sternal locator includes an underside (as described above), but does not appear to disclose at least one adhesive member coupled to the underside, and least one removable liner coupled to the adhesive member and prior to inserting the IO device, removing the liner from the adhesive member. Further, regarding claim 3, Kramer does not appear to disclose pressing the adhesive member against the skin of the patient (i.e., the adhesive member is shown to be pressed against the patient’s skin). 
Browne discloses a similar access device for accessing the bone marrow in the sternum, having a sternal locator 414 with an underside with an adhesive member 419 (Fig. 20) coupled thereto, and at least one removable liner 419a (see Fig. 20 and para [0183]) designed to be removed before the sternal locator 414 is applied to the patient. The locator 414 may then be pressed on the skin by way of the adhesive 419 (see para [0184]).
  A skilled artisan would have found it obvious at the time of the invention to modify the method of Kramer in view of Miller and Schmidt, in order to provide an adhesive member and removable liner coupled to the underside of the locator, to remove the liner before applying the locator to the skin, and to press the adhesive member to the skin when applying the locator, in order to provide protection to the site and provide an additional anchor for strain relief (see Browne at para [0187]). 

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer et al (U.S. Pat. 5,868,711) in view of Miller et al. (US 2010/0004626), further in view of Schmidt et al (U.S. Pat. 3,815,605), further in view of Csincsura et al (U.S. Pub. 2006/0030815 A1).
Regarding claims 17 and 18, it is noted that Kramer in view of Miller and Schmidt does not appear to disclose that passing the portion of the hub of the penetrator over the portion of the tab results in an audible sound (as per claim 17), or a tactile feedback (as per claim 18) indicating the tab has snapped into place.
Csincsura discloses a method for accessing a portion of a patient, having a base comprising a first locking element located on a hub 1, and a second device 2 having a second locking element to be coupled to the first locking element, and when the locking elements engage an audible snapping or tactile sensation can be heard and sensed, respectively, by the user. See paras [0013] and [0035].
A skilled artisan would have found it obvious at the time of the invention to modify the method of Kramer in view of Miller and Schmidt, according to the teaching in Csincsura, such that the hub passing over the tab results in an audible sound (as per claim 17), or a tactile feedback (as per claim 18) indicating the tab has snapped into place, based on the teaching in Csincsura that doing so would allow the user to know that the sternal locator and the IO device are properly and completely locked (see Csincsura at para [0035]).

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive based on the interpretation of the claims and the prior art as set forth in the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
06/03/2022